Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to process non-elected without traverse.  Accordingly, claims 17 – 20 have been cancelled.


Allowance
           Claim 1 has been allowed.
           Claims 2-16 have been allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, closest prior arts SAWA et al. (US 2016/0343657, hereinafter Sawa), SEKINE et al. (US 2011/0175157, hereinafter Sekine) and ISOGAI et al. (US 2019/0081144, hereinafter Isogai) do not disclose or render obvious in combination of all claim limitations, specifically, “ the charge storage layer contains fluorine, and a fluorine concentration in the charge storage layer has a gradient along a plane direction of the substrate with a peak, and a first distance from an inner end of the charge storage layer to the peak in the plane direction is shorter than a second distance from an outer end of the charge storage layer to the peak in the plane direction.” and when considered as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.